DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 22 February 2022 has been entered.
Status of the Claims
Applicant amended claims 1 and 21.  Claims 1-21 are pending.  Claims 16-20 remain withdrawn because they are directed to non-elected Invention II.  Claims 1-15 and 21 are under consideration.  
Status of the Rejections
The rejection of claims 1-15 and 21 under 35 U.S.C. 112(a) for failing to comply with the written description requirement is modified in view of Applicant’s recent amendments to claims 1 and claim 21.
The rejection of claims 1-15 and 21 under 35 U.S.C. 112(b) as being indefinite is withdrawn
The rejection of claim 6 under 35 U.S.C. 112(b) as being indefinite is new.  
The rejection of claims 1-6, 9, 10, 14, 15, and 21 under 35 U.S.C. 103 as being unpatentable over Gillberg ’541 (US 2013/0236541 A1) in view of Kamada (US 5,384,130) is maintained.  This rejection has been expanded to apply to claim 7.  Applicant’s arguments are considered in paragraphs 49-52.  
The rejection of claims 7 and 8 under 35 U.S.C. 103 as being unpatentable over Gillberg ’541 (US 2013/0236541 A1) in view of Kamada (US 5,384,130), as applied in the §103 rejection of claims 1-6, 9, 10, 14, 15 and 21, and further in view of Fisher (“Milling of active pharmaceutical ingredients.” Encyclopedia of Pharmaceutical Technology (2007) 2339-2351) has been modified.  It no longer applies to claim 7 and is maintained as to claim 8 only.  Applicant’s arguments are considered in paragraphs 60-63.
The rejection of claims 1-15 and 21 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10,975,046 B2 in view of Gillberg ’541 (US 2013/0236541 A1), Kamada (US 5,384,130), and Fisher (“Milling of active pharmaceutical ingredients.” Encyclopedia of Pharmaceutical Technology (2007) 2339-2351) is maintained.
The provisional rejection of claims 1-15 and 21 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 and 19 of co-pending Application No. 16/477,160 is withdrawn in view of the Terminal Disclaimer filed 22 February 2022, which has been approved by the Patent Office.  The examiner appreciates Applicant’s effort to advance prosecution.
Claim Rejections - 35 U.S.C. 112(a)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-15 and 21 are rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement.
Claim 1, as recently amended, contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the invention, as now claimed.
Claim 1 now states, in relevant part: “wherein the coating layer does not contain odevixibat agglomerates having a d90 particle size distribution of greater than 15 µm.”  
Page 51 of the specification, as originally filed, contains the only disclosure relevant to the foregoing limitation.  See especially lines 7-10 (“When the size of the odevixibat agglomerates can be determined by optical microscopy, such as described in the experimental section, the coating suspension should not contain agglomerates larger than 200 µm.  The suspension preferably does not contain agglomerates larger than 100 µm, and more preferably does not contain agglomerates larger than 50 µm.”).  Although lines 7-10 support excluding odexivibat agglomerates larger than 50 µm, they do not support excluding additional species of odevixibat agglomerates, such as those having a d90 particle size corresponding to the following range: 15 µm < d90 ≤ 50 µm.  
Moreover, lines 11-14 of page 51 expressly endorse the presence of odevixibat agglomerates in 90 particle size of less than 15 µm.  Lines 11-14 (“When the size of the agglomerates is determined by light scattering techniques, such as LALLS, the d90 value for the particle size distribution of the coating suspension is preferably smaller than 15 µm, such as smaller than 14 µm, such as smaller than 13 µm, such as smaller than 12 µm, such as smaller than 11 µm, or such as smaller than 10 µm.”).  Consequently, the unsupported negative d90 particle size limitation now recited in claim 1 conflicts with the disclosure contained in the specification, as originally filed.  
The foregoing observations and reasoning additionally apply to claim 21, which recites a similar negative d90 particle size limitation.
Given that none of Applicant’s claims, as originally filed, compensates for the deficiency in the specification identified above, the present application does not reasonably convey to persons skilled in the art that the inventor, at the time the application was filed, had possession of the negative d90 particle size limitations presently recited in claims 1 and 21.  Thus, claims 1, 21, and all claims depending thereon (i.e., claims 2-15) recite new matter.  35 U.S.C. 132(a) (“No amendment shall introduce new matter into the disclosure of the invention.”); see also MPEP § 608.04.  Accordingly, it is appropriate to reject claims 1-15 and 21 under 35 U.S.C. 112(a).  
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 6-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention.  
Claim 6, which depends on claim 1, recites the following limitation: “wherein the coating layer is sprayed onto the particles as a homogeneous suspension of odevixibat in water.”  However, claim 1 defines the particles as comprising a core and a coating layer.  Thus, the coating layer is already a constituent of the particle recited in claim 6.  This conflict renders the product-by-process limitation of claim 6 indefinite.  The examiner recommends amending claim 6 as follows:  The formulation according to claim 1, wherein the coating layer is prepared by spraying, onto the core, [[as]] a homogeneous suspension of odevixibat in water.  This rejection applies also to claims 7 and 8 by reason of their dependency on claim 6.
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10, 14, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gillberg ’541 (US 2013/0236541 A1) in view of Kamada (US 5,384,130).  
Gillberg is directed to pharmaceutical compositions comprising ileal bile acid transporter Title/Abstract.  
Gillberg discloses the chemical structures of fourteen compounds that are especially preferred IBAT inhibitors, all of which are benzothiadiazepines.  Table 1 at para. [0506].  The compound identified in Table 1 as Compound 5 is odevixibat.  See also paras. [0480]-[0481].  This is further evidenced by page 1 of the specification of the present application, as originally filed on 07 December 2020.  
In Formulation Example 17 (paras. [0511]-[0513]), Gillberg discloses a multiparticulate unit dosage form in which coated beads having an inert core (nonpareil spheres) are filled into hard gelatin capsules.  The coating solution, which comprises hydroxypropyl methylcellulose (a/k/a hypromellose) and the IBAT inhibitor identified as Compound 14 (see Table 1), is sprayed onto the nonpareil spheres using a fluidized bed apparatus.  The concentration of the IBAT inhibitor in the coated beads (particles) is 10 mg / 549.4 mg, which is equivalent to 1.82 wt%.  MPEP § 2131.03 (anticipation of ranges) or MPEP § 2144.05(I) (obviousness of ranges).  A person having ordinary skill in the art, following a review of Table 1, would have readily envisaged modifying Formulation Example 17 by substituting the IBAT inhibitor odevixibat (Compound 5) for the IBAT inhibitor identified as Compound 14.
Furthermore, Gillberg discloses that for wet granulation, pure water is preferred over organic solvents or aqueous solutions due to environmental considerations (para. [0442]) and identifies spray-granulation in a fluid bed as a species of wet granulation (para. [0441]).  In Formulation Example 18 (paras. [0514]-[0515]), the IBAT inhibitor (Compound 14) is suspended in water and then sprayed in a fluidized bed apparatus.  Given the substantial structural similarity between Compound 14 and odevixibat (Compound 5) shown in Table 1, it would have been obvious to select pure water as the solvent for a coating solution or suspension that comprises odevixibat.  dose uniformity and negative d90 particle size limitations recited in claims 1 and 21, which Applicant has attributed to applying a homogeneous suspension of odevixibat in water to microcrystalline spheres.  Reply (13 September 2021) at p. 6.  
Although Gillberg discloses that “celluloses” can be selected as the seed/spheres that serve as the inert cores (para. [0449]), Gillberg is silent as to whether cores comprising microcrystalline cellulose can be substituted for the nonpareil spheres of Formulation Example 17.  Therefore, Gillberg does not satisfy limitation (a) of claim 1.
Gillberg is silent also as to the particle size of the coated beads and, consequently, does not satisfy the following claim 1 limitation: “wherein each particle is between about 0.1 and about 1.5 mm in size.”
As explained below, the following reference compensates for both those deficiencies: Kamada.
Kamada is directed to spherical seed cores, spherical granules, and process for production thereof (title).
Kamada teaches that nonpareil seed cores are composed of sucrose or sucrose/starch.  Column 1, lines 39-41.  
Kamada additionally teaches as follows: “Nevertheless, in a process for the preparation of a pharmaceutical wherein seed cores composed of sucrose or sucrose/starch are coated with a powder containing an active ingredient, using a binder aqueous solution, and further coated by spraying an aqueous solution or suspension of a coating agent, certain problems arise.  For example, sucrose, which is a main ingredient of the seed cores, is dissolved, the surface of the becomes tacky, and the seed cores exhibit a high friability.  These problems cause disadvantages, such as aggregation of granules, adhesion of granules to a wall of a coating machine, and a lowered yield.  Moreover, the resulting granules have a problem in that the dissolution rate of the active ingredient from the granules is lowered with the passage of time.  Further, upon administration, since sucrose, a main ingredient of the seed cores, is gradually dissolved.  This results in a reduction of the strength of the granules.  An intestinal movement may therefore break the coating of the granules.  Since this coating is intended to control the dissolution of the active ingredient, a highly undesirable dissolution profile may appear.”  (Emphasis added) Column 2, lines 12-33.  
Kamada discovered that the foregoing problems “can be resolved by providing pharmacologically inactive spherical seed cores containing at least 50% of microcrystalline cellulose having an average degree of polymerization of between 60 and 375.”  (Emphasis added) Column 2, lines 36-41.  
Kamada teaches that “[i]f the particle size of the seed cores is less than 100 µm, the coating operation becomes difficult and results in an increase in aggregation of granules.”  Column 3, lines 65-67.  “If it is more than 1000 µm,” Kamada continues, “the amount of pharmacologically active ingredients to be coated is limited.”  Columns 2-3 (bridging sentence).  “It is preferably 150 to 700 µm, and more preferably 200 to 700 µm.”  Column 3, lines 1-2.  
Kamada teaches that, advantageously, aggregation was reduced by 90% and yield was increased by 5% by substituting microcrystalline cellulose seed cores for conventional seed cores such as nonpareil.  Column 12, lines 8-21.  Additionally, Kamada teaches that “upon administration in vivo, the spherical granules are only slightly disintegrated by intestinal movement and provide a desirable dissolution profile.”  Column 12, lines 29-31.
Prior to the time of filing the present application, the teachings of Kamada would have motivated a person having ordinary skill in the art to modify Formulation Example 17 of Gillberg by substituting spheres comprising microcrystalline cellulose for the nonpareil spheres, in an effort to yield an IBAT inhibitor formulation (i) having a release profile that was less susceptible to being influenced or perturbed by digestion and (ii) in which the manufacturing process relating thereto advantageously had reduced microparticulate aggregation and increased yield.  In regard to the particle size limitation of “about 0.1 mm to about 1.5 mm” recited in claim 1, Kamada teaches a most-preferred microcrystalline cellulose (MCC) seed core particle size of 200 to 700 µm (column 4, line 2).  Considering that the weight of the coating (49.4 mg) in Formulation Example 17 comprises only 8.99 wt% of the coated bead (particle), the examiner concludes that the application of that coating to the MCC seed cores is not going to yield a particle that breaches the high end of Applicant’s claimed particle size range, i.e., about 1.5 mm, which is equivalent to about 1500 µm.  MPEP § 2144.01 (“‘[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.’”), quoting In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  This rationale applies also to claim 10, which recites a maximum particle size of “about 1 mm.”  
In further regard to the dose uniformity and negative d90 particle size limitations recited in claims 1 and 21, the examiner notes that the three modifications of Formulation Example 17 set forth above — i.e., substituting Compound 5 (odevixibat) for Compound 14, substituting pure water for 99% ethanol, and substituting MCC seed cores for the nonpareil seed cores — yield a manufacturing process that is substantially identical to the manufacturing process described in Example 1 (pages 54-57) of the present specification, as originally filed.  This provides a sound dose uniformity and negative d90 particle size limitations are inherent.  MPEP § 2112(V) (“once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant”).  Applicant is additionally referred to MPEP § 2145(II), which provides that “‘[t]he fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious’” (quoting Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Therefore, claims 1, 5, 14, and 21 are prima facie obvious.  
Regarding claims 2 and 3, Table 1 of Gillberg discloses that odevixibat (Compound 5) has an inhibition of 74%, which is substantially higher than that of Example 14 (28%).  Similarly, Table 1 discloses that the IC50 of odevixibat is 0.16 nM, which is much lower than that of Compound 14 (1.2 nM).  That data, which indicates that odevixibat is a significantly more potent IBAT inhibitor than Compound 14, would have led a person having ordinary skill in the art to engage in routine experimentation with concentrations of odevixibat lower than the concentration 1.82 wt% selected in Formulation Example 17.  MPEP § 2144.05(II) (routine experimentation) and MPEP § 2144.01 (quoted supra).  
Regarding claim 4, Kamada teaches that the microcrystalline seed cores do not contain an active pharmaceutical agent.  Column 3, lines 24-27.  The examiner notes that the nonpareil spheres (cores) of Formulation Example 17 of Gillberg, even prior to modification, did not comprise odevixibat (or other API).
Regarding claim 6, Gillberg teaches that Example 14 and the other benzothiadiazepines (e.g., odevixibat) disclosed in Table 1 can be suspended in water prior to being sprayed onto the cores Paragraph [0515].  Additionally, Kamada teaches that water is preferable due to environmental concerns relating to organic solvents.  Column 2, lines 3-11.  
Regarding claim 7, Gillberg discloses that “[h]omogenous core particles can also be prepared by techniques such as dry or wet milling, freeze milling, air-jet micronisation, spray drying, spray chilling, controlled crystallisation, supercritical crystallisation, emulsion solvent evaporation and emulsion solvent extraction.”  (Emphasis added) Para. [0443].  The examiner notes that “core particles” in this context refers to particles of the active substance, not to inert cores.  Paras. [0436]-[0438].  
Regarding claim 9, the coating layer disclosed in Formulation Example 17 of Gillberg does not comprise a surfactant.  Paragraphs [0511]-[0513].  
Regarding claim 15, the odevixibat multiparticulates contained in the hard gelatin capsule are capable of being sprinkled onto food or into a beverage, for example.  Thus, Formulation Example 17, as modified by Kamada, qualifies as a pediatric formulation.  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable  interpretation consistent with the specification.’”).  
Response to Applicant’s Arguments
The following remarks are provided in response to the arguments raised by Applicant in the Reply filed 22 February 2022:
Applicant’s arguments based on wet milling are not persuasive because the primary reference (Gillberg ’541) discloses wet milling in paragraph [0443].  Applicant is referred above to the rejection of claim 7.  To advance prosecution on the basis of wet milling, Applicant would need to (1) provide compelling evidence that wet milling achieves results that are superior and and (2) amend claim 1 to recite a product-by-process limitation concerning wet milling.  The examiner notes that the specification of the present application does not contain comparative evidence concerning various milling techniques.  Rather, the specification merely expresses a preference for wet milling.  See, e.g., page 10, lines 9-10 (“In some embodiments, a homogeneous suspension of odevixibat can be prepared by dispersing the compound in water by wet-milling.”) and page 50, lines 24-25 (“In a preferred embodiment, the coating suspension is prepared by dispersing odevixibat in water by wet milling.”).  
Applicant additionally argues as follows: “Applicant sought to achieve an odevixibat formulation suitable for pediatric administration with an even distribution profile by having a high degree of dose uniformity.  In order to accomplish this, it would not have been obvious to one of ordinary skill in the art to abandon the solution as taught by Gillberg for a suspension as used by Kamada.”  Reply, p. 9.  This argument is not persuasive because Gillberg, in Example 17, discloses a multi-particulate dosage form, which is not a solution.  See also MPEP § 2144(IV) (“The reason or motivation to modify the reference may often suggest what the inventor has done, butfor a different purpose or to solve a different problem.”).  
The foregoing §103 rejection is maintained.  
*     *     *
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gillberg ’541 (US 2013/0236541 A1) in view of Kamada (US 5,384,130), as applied above in the §103 rejection of claims 1-7, 9, 10, 14, 15 and 21, and further in view of Fisher (“Milling of active pharmaceutical ingredients.” Encyclopedia of Pharmaceutical Technology (2007) 2339-2351).
Neither Gillberg nor Kamada teaches the limitation recited in claim 8, which concerns wet milling that excludes of odevixibat agglomerates larger than 200 µm.  As explained below, Fisher compensates for this deficiency.
Fisher is directed to the milling of active pharmaceutical ingredients (title).
Fisher teaches as follows: “Physical properties of active pharmaceutical ingredients (APIs) can impact their effectiveness in the body and influence formulation development and design.  While some of these properties are not easily adjustable, particle size and surface area can usually be changed with resulting improvement in performance.  In most cases, it is necessary to reduce particle size, which is frequently accomplished by comminution or milling.”  Page 2339, left column.  
Fisher further teaches that “[p]article size reduction is typically used to enhance dissolution rate and/or bioavailability of APIs with limited in vivo solubility.”  Id.  “Small particle sizes may be important for controlling dose uniformity in the final formulation, especially for low doses.”  (Emphasis added) Page 2339, right column.  
Fisher teaches there are two types of milling: wet and dry.  Page 2340, including Table 1.  According to Fisher, “[s]lurry or ‘wet’ milling (i.e., particle size reduction when solid particles are suspended in a liquid medium) has a number of potential advantages over dry milling.”  Page 2341, right column.  Figure 1 of Fisher (page 2341) teaches that wet milling techniques — i.e., rotor-stator and cavitation — achieve average particles sizes of less than 25 µm.  Fisher teaches that dry milling can cause undesirable agglomeration of milled particles that may hinder the API dispersion during formulation.  Page 2345, left column.  
Prior to the time of filing the present application, the teachings of Fisher would have motivated (i) enhance the bioavailability of the odevixibat and/or (ii) increase dose uniformity in the final formulations, considering odevixibat is an especially potent IBAT inhibitor that likely exhibits therapeutic effects at very low doses (see Gillberg, Formulation Example 17 and Table 1 at Examples 5, 14).  Because wet milling, unlike dry milling, is not susceptible to causing agglomeration of milled particles, claim 8 is considered satisfied, given that wet milling achieves an average particle size of less than 25 µm.  MPEP § 2144.05(I) (obviousness of ranges).  In sum, claim 8 is prima facie obvious.  MPEP § 2113(II) (“‘The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature’ than when a product is claimed in the conventional fashion.”), quoting In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  
Response to Applicant’s Arguments
The arguments raised by Applicant on page 11 of the Reply filed 22 February 2022 are not persuasive for the following reasons:  
The primary reference (Gillberg ’541) discloses wet milling in paragraph [0443].  Therefore, Applicant’s argument that “Fisher only discusses APIs broadly, and does not disclose or suggest a formulation including odevixibat or any of the other limitations of claim 1” is not persuasive.  MPEP § 2145(IV) (“One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.”), citing In re Keller, 642 F.2d 413 (CCPA 1981).  
Regarding Applicant’s remaining argument (i.e., “all APIs do not have the same properties and thus, a generic statement that milling can lead to a certain particle size does not guarantee success prima facie obvious the negative d90 particle size range now recited in claims 1 and 21, respectively.  MPEP § 2144.05(I) (obviousness of ranges).  
The foregoing §103 rejection is maintained.
*     *     *
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-15 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10,975,046 B2 in view of Gillberg ’541 (US 2013/0236541 A1), Kamada (US 5,384,130), and Fisher (“Milling of active pharmaceutical ingredients.” Encyclopedia of Pharmaceutical Technology (2007) 2339-2351).
The conflicting claims (the claims of the ’046 patent) are directed to the crystalline hydrate of odevixibat recited in dependent claims 11-13 of the present application.  However, the conflicting claims are silent as to how those odevixibat crystals can be formulated to yield a pharmaceutical composition suitable for administration to the end user, i.e., a patient suffering from liver disease.  The teachings of Gillberg, Kamada, and Fisher, which are discussed above in the foregoing rejections under 35 U.S.C. 103, are incorporated by reference into this rejection.  It is the examiner’s position that those teachings compensate for the deficiencies in the conflicting claims.  By way of summary, a person having ordinary skill in the art would have been motivated to modify Formulation Example 17 (Gillberg ’541) by (i) substituting the odevixibat crystalline hydrate of conflicting claims 1-20 for the Example 14 IBAT inhibitor, (ii) substituting microcrystalline inert cores for the nonpareil spheres, and (iii) substituting water for the 99% ethanol.  Applicant is referred to paragraphs 29, 30, 40 and 41, supra, for additional motivation/rationale and for a discussion addressing the particle size and dose uniformity limitations.  In sum, it is appropriate to reject the claims on the ground of nonstatutory obviousness-type double patenting.  
Conclusion
Claims 1-15 and 21 are rejected.  
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
12 March 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611